Exhibit 10.1

AMENDMENT NUMBER TWO

ALABAMA NATIONAL BANCORPORATION

1999 LONG TERM INCENTIVE PLAN

This Amendment Two is hereby made as of this 16th day of August, 2006, by
Alabama National BanCorporation (the “Corporation”).

WHEREAS, the Corporation has heretofore established the Alabama National
BanCorporation 1999 Long Term Incentive Plan (the “Plan”); and

WHEREAS, the Board of Directors of the Corporation has the ability and the right
to amend the Plan pursuant to Section 11 therein.

NOW, THEREFORE, the Plan is hereby amended as described below:

1. Section 4 of the Plan shall be amended by deleting the fourth paragraph
thereof and inserting in lieu thereof the following:

“In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Stock, a
substitution or adjustment shall be made in the aggregate number of shares
reserved for issuance under the Plan, in the number and option price of shares
subject to outstanding Stock Options granted under the Plan and in the number of
shares subject to Restricted Stock awards granted under the Plan as determined
to be equitable and proportionate by the Committee, provided that the number of
shares subject to any award shall always be a whole number. Such adjusted option
price shall also be used to determine the amount payable by the Company upon the
exercise of any Stock Appreciation Right associated with any Stock Option.”

2. All other terms, conditions and provisions of the Plan not herein modified
shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment Two to be executed
by its duly authorized officer.

 

ALABAMA NATIONAL BANCORPORATION By:  

/s/ Richard Murray IV

Its:   President and Chief Operating Officer